United States Department of Labor
Employee’s Compensation Appeals Board
___________________________________________
)
)
)
and
)
)
U.S POSTAL SERVICE, POST OFFICE,
)
Cleveland, OH, Employer
)
___________________________________________ )
C.T., Appellant

Docket No. 08-480
Issued: June 17, 2008

Appearances:

Case Submitted on the Record

Alan J. Shapiro, Esq., for the appellant
Office of Solicitor, for the Director

DECISION AND ORDER
Before:
DAVID S. GERSON, Judge
COLLEEN DUFFY KIKO, Judge
JAMES A. HAYNES, Alternate Judge
JURISDICTION
On November 29, 2007 appellant filed a timely appeal of the November 2, 2007 merit
decision the Office of Worker’s Compensation Programs which affirmed a decision dated
May 10, 2007, denying his claim for a schedule award. Pursuant to 20 C.F.R. §§ 501.2(c) and
501.3, the Board has jurisdiction over the merits of the case.
ISSUE
The issue is whether the Office properly denied appellant’s claim for a schedule award.
FACTUAL HISTORY
On August 26, 2003 appellant, then a 36-year-old auto mechanic, filed a claim alleging
that on August 26, 2003 his knee gave out while he was running to answer a telephone at work.
The Office accepted his claim for left knee sprain and expanded his claim to include tear of the
left lateral meniscus and authorized arthroscopic surgery which was performed on
November 4, 2003. Appellant stopped work on August 26, 2003 and returned to light duty on
November 24, 2003 and full duty on August 19, 2004. Appropriate compensation benefits were
paid.

Appellant was treated by Dr. Robert Yurick, a Board-certified orthopedist, who first
treated appellant on August 29, 2003, for a left knee injury sustained at work. Dr. Yurick noted
left knee findings of slight puffiness with significant pain along the lateral joint line and
diagnosed possible tear or possible loosening of the lateral or discoid meniscus. In a report dated
September 26, 2003, he diagnosed tear of the lateral meniscus and recommended surgery. In an
operative report dated November 4, 2003, Dr. Yurick performed an arthroscopy with partial
meniscectomy (lateral) of the left knee and diagnosed torn lateral meniscus of the left knee. On
November 7, 2003 he noted that appellant’s left knee looked good with little swelling and no
clicking of the joint. Dr. Yurick prescribed a knee support to be worn at night and crutches. In a
duty status report dated November 19, 2003, he noted that appellant could return to work full
time, limited duty, on November 24, 2003, subject to restrictions. Appellant submitted a first
report of injury dated August 26, 2003, prepared by a physician’s assistant, who noted a history
of injury and diagnosed left knee sprain. An August 26, 2003 x-ray of the left knee revealed no
fracture or subluxation. A September 23, 2003 magnetic resonance imaging (MRI) scan of the
left knee revealed mild to moderate joint effusion, tears of the lateral meniscus and posterior
horn and probable tear of the posterior horn of the medial meniscus.
Appellant continued to submit reports from Dr. Yurick dated December 1, 2003 to
March 1, 2004, who noted that appellant was doing well postoperatively, with range of motion of
the left knee measured at 115 degrees, good extension and no swelling. Dr. Yurick
recommended continued physical therapy. In a report dated March 26, 2004, he noted that
appellant finished the prescribed physical therapy and was doing extremely well with findings
upon physical examination of the left knee of essentially normal range of motion, no tenderness,
markedly improved quadriceps muscle and an improved osteochondral defect. Dr. Yurick
recommended one last check-up in a couple of months. In a duty status report dated March 26,
2004, he indicated that appellant could continue to work full time with restrictions.
On March 30, 2004 appellant requested a change in physicians to Dr. Kenneth W.
Chapman, a Board-certified orthopedist, as Dr. Yurick was retiring on April 1, 2004. In a duty
status report dated May 18 and August 19, 2004, Dr. Chapman continued appellant’s full-time
work status with restrictions.
On April 29, 2006 appellant filed a claim for a schedule award.1
In a letter dated May 23, 2006, the Office advised appellant of the need for additional
medical evidence. Specifically, it requested that appellant submit a physician’s opinion
regarding the extent of any permanent impairment due to the accepted left knee sprain and tear of
the left lateral meniscus. The Office advised that the impairment rating should be prepared in
accordance with the fifth edition of the American Medical Association, Guides to the Evaluation
of Permanent Impairment.2 The Office attached an impairment form to be completed by
appellant’s treating physician and requested that the form be submitted within 30 days.

1

The record indicates that appellant relocated to Florida on March 21, 2006.

2

A.M.A., Guides (5th ed. 2001).

2

In a decision dated May 10, 2007, the Office denied appellant’s claim for a schedule
award. It noted that the evidence was insufficient to establish that he sustained permanent
impairment to a scheduled member due to his accepted work injury. The Office noted that
appellant was advised of the deficiencies in his claim in a letter dated May 23, 2006; however,
no additional evidence was received.
On May 17, 2007 appellant through his attorney, requested an oral hearing which was
held on September 18, 2007. He was not present at the oral hearing; however, his attorney
requested that the record be held open for 30 days so that he could obtain a medical report from
his treating physician. The attorney indicated that he had previously attempted to get an
impairment determination from appellant’s treating physician and was unsuccessful. No
additional evidence was received.
In a decision dated November 2, 2007, the hearing representative affirmed the Office
decision dated May 10, 2007.
LEGAL PRECEDENT
The schedule award provision of the Federal Employees’ Compensation Act3 and its
implementing regulations4 set forth the number of weeks of compensation payable to employees
sustaining permanent impairment from loss, or loss of use, of scheduled members or functions of
the body. However, the Act does not specify the manner in which the percentage of loss shall be
determined. For consistent results and to ensure equal justice under the law to all claimants,
good administrative practice necessitates the use of a single set of tables so that there may be
uniform standards applicable to all claimants. The A.M.A., Guides has been adopted by the
implementing regulation as the appropriate standard for evaluating schedule losses.5
ANALYSIS
Appellant alleges that he is entitled to a schedule award for permanent partial impairment
of the left lower extremity. The Office accepted his claim for left knee sprain and tear of the left
lateral meniscus.
Appellant, however, failed to submit sufficient medical evidence to establish entitlement
to a schedule award for his accepted left knee sprain and tear of the left lateral meniscus. He
submitted a report from Dr. Yurick dated March 26, 2004, who noted that he completed physical
therapy and was doing extremely well with essentially normal range of motion of the left knee,
no tenderness, markedly improved quadriceps and an improving osteochondral defect.
Dr. Yurick recommended one last check-up in a couple of months. In duty status reports dated
March 26 and August 19, 2004, Drs. Yurick and Chapman respectively indicated that appellant
could continue to work full time with restrictions. However, none of the reports from
3

5 U.S.C. § 8107.

4

20 C.F.R. § 10.404.

5

See id.; Jacqueline S. Harris, 54 ECAB 139 (2002).

3

Drs. Yurick and Chapman included an impairment rating nor did they provide an adequate
description of appellant’s physical condition so that an impairment rating could be determined by
an Office medical adviser. For instance, Dr. Yurick noted in his report dated March 26, 2004
that appellant was “doing extremely well now. He has good motion, essentially normal, no
tenderness”; however, he failed to explicitly define impairment in terms of the A.M.A., Guides,
i.e., whether it was based on findings of pain, loss of range of motion or loss of strength.6
Additionally, it is unclear from their reports whether appellant reached maximum medical
improvement, as Dr. Yurick opined on March 26, 2004, that appellant would undergo a final
examination in a couple of months. The Board notes that it is well established that a schedule
award cannot be determined and paid until a claimant has reached maximum medical
improvement.7
In order to determine entitlement to a schedule award appellant’s physician must provide
a sufficiently detailed description of his condition so that the claims examiner and others
reviewing the file will be able to clearly visualize the impairment with its resulting restrictions
and limitations.8 As Drs. Yurick and Chapman did not adequately describe appellant’s condition
or correlate his findings with the A.M.A., Guides, their reports are insufficient to establish the
extent of appellant’s permanent impairment. On May 23, 2006 the Office requested that
appellant provide a report from his treating physician with regard to his permanent impairment of
the left lower extremity in accordance with the A.M.A., Guides; however, no additional evidence
was submitted. Without the necessary reasoned medical opinion evidence establishing the type
and extent of appellant’s impairment correlated with the A.M.A., Guides, and explaining the
causal relationship between these findings and his accepted employment injury, he has failed to
establish that he sustained a permanent impairment as a result of his accepted conditions.9
CONCLUSION
The Board finds that appellant failed to establish that he is entitled to a schedule award.

6

Lela M. Shaw, 51 ECAB 372 (2000) (where the Board found that a physician’s opinion which does not
explicitly define impairment in terms of the A.M.A. Guides, i.e., whether it be based on findings of pain, loss of
range of motion or loss of strength, is insufficient to establish that appellant sustained any permanent impairment
due to her accepted employment injury).
7

See Joseph R. Waples, 44 ECAB 936 (1993).

8

Renee M. Straubinger, 51 ECAB 667, 669 (2000) (where the Board found in providing an estimate of the
percentage loss of use of a member of the body listed in the schedule provisions, a description of a claimant’s
impairment must be obtained from his or her physician which is in sufficient detail so that the claims examiner and
others reviewing the file will be able to clearly visualize the impairment and its resulting restrictions and
limitations).
9

Id.; see also Lela M. Shaw, supra note 6.

4

ORDER
IT IS HEREBY ORDERED THAT the November 2 and May 10, 2007 decisions of the
Office of Workers’ Compensation Programs are affirmed.
Issued: June 17, 2008
Washington, DC

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

5

